DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16373072, entitled: METHOD OF FABRICATING THIN FORM FACTOR VIBRATION ISOLATORS WITH STABLE STORAGE MODULUS PROPERTIES OVER EXTENDED TEMPERATURE RANGES AS STANDALONE PARTS, filed on 04/02/2019.  Claims 1-16 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Pub. 20120097194).
Regarding claims 1, 15, and 16, McDaniel teaches a method of fabricating vibration isolators (as discussed in para. [1497], lines 10-13), comprising: providing a liquid room temperature vulcanizing (RTV) material (as discussed in para. [1484], lines 1-10) having a viscosity; calendaring the liquid RTV material to press the liquid RTV material into a sheet (as discussed in paras. [1578], lines 12-17; and [1640], lines 1-3); curing the sheet of liquid RTV material to form a sheet of solid Silicone material (as discussed in para. [1484], lines 13-16); and forming one or more vibration isolators from the sheet of solid Silicone material.
	Regarding claims 1, 15, and 16, McDaniel fails to explicitly disclose the sizes and material properties, as claimed.  However, McDaniel states that, “Specific assays may be used to determine the properties of an elastomer, though assays for properties of other polymeric material(s) may be used as applicable. All such assays may be used to aid in preparation, processing, post-cure, and/or manufacture of an elastomer,” as discussed in para. [1337], lines 1-5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the physical and chemical properties of the room temperature vulcanizing silicone of McDaniel, because assaying a material involves 
Regarding claim 2, McDaniel teaches the method, where the liquid RTV material comprises a Silicone polymer (as disclosed in para. [1484], lines 1-10).
	Regarding claim 3, McDaniel teaches the method, further comprising: mixing the liquid RTV material with a tin catalyst (as discussed in para. [1484], lines 13-16).
Regarding claims 4-7, McDaniel is discussed above, but fails to explicitly teach the specific viscosities and storage moduli of the room temperature vulcanizing silicone.  However, McDaniel discloses that “Specific assays may be used to determine the properties of an elastomer, though assays for properties of other polymeric material(s) may be used as applicable. All such assays may be used to aid in preparation, processing, post-cure, and/or manufacture of an elastomer,” as discussed in para. [1337], lines 1-5.  
Therefore, the Examiner submits that the claimed method of altering the viscosities, storage moduli, and sizes of the silicone material would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” (see MPEP 2143, E. “Obvious to Try”). 
Regarding claim 8, McDaniel is discussed above, and fails to explicitly teach a Shore A hardness of between 64 - 66 at room temperature.  However, McDaniel teaches that, “Standard techniques for determining the physical properties (e.g., flexibility, tensile strength, toughness, impact resistance, hardness, mar resistance, blocking resistance) relevant to the durability of a film and/or the degree of film formation in the art may be used. Such procedures may be used 
Therefore, it would have been obvious to determine the physical properties of the material used by McDaniel, because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations (see MPEP 2143, C. “Use of Known Technique To Improve Similar Devices (Methods, or Products) in the Same Way”).
	Regarding claims 9 and 11, McDaniel teaches the method, where the liquid RTV material is de-gassed (see discussion regarding defoamers in para. [0917], lines 14-17).
	Regarding claim 10, McDaniel teaches the method, where the calendaring plates are Poly Tetra Fluoro Ethylene (PTFE) coated fiberglass plates and the stiffening material is a polyester film (see discussion in para. [1101], specifically lines 19-21).
Regarding claims 12-14, McDaniel is discussed above, but fails to explicitly teach the method of altering the properties of the room temperature vulcanizing silicone to produce specific results, as claimed.  However, McDaniel teaches the process of curing the room temperature vulcanizing silicone at room temperature (see para. [1484], lines 1-10), and calendaring the material (see para. [1578], lines 12-17; and [1640], lines 1-3).  The Examiner submits that the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to McDaniel, the Examiner submits the Notice of References Cited (PTO-892), which discloses U.S. Pub. 20070216061 to Karthauser et al.  Karthauser teaches a method for producing a silicone rubber item, made from a room temperature vulcanizing silicone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        11-Feb-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632